POS-010

 

ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, Stale Bar number, and address): FOR COURT USE ONLY
___ Jahan C. Sagafi (SBN 224887)
OUTTEN & GOLDEN, LLP
One California Street, 12!" Floor
San Francisco, CA 94111
TeLepHone No: 415.638.8800 FAX NO. (Optionay: 415,.6388810

E-MAIL ADDRESS (Optional):
ATTORNEY FOR (Name! PLAINTIFF AND THE PROPOSED CLASS

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

 

CASE No.:
3:19-cv-04065-JCS

PLAINTIFF/PETITIONER: EDUARDO PENA, individually and on behalf of all others similarly situated,
DEFENDANT/RESPONDENT: WELLS FARGO BANK, N.A.,

 

 

Ref. No. or File No.:
PROOF OF SERVICE OF SUMMONS AND COMPLAINT OUTGOSF-0107029-MB

 

 

 

(Separate proof of service is required for each party served.)
At the time of service, | was at least 18 years of age and not a party to this action.

1 served copies of:

a. Summons in a Civil Action e.(] First amended complaint

b Complaint f.[] Second amended complaint °
C. Civil Cover Sheet g.] Third amended complaint

d. EI Other (specify documents): Notice of Electronic Filing; Order Setting Initial Case Management Conference and ADR

Deadiines; Standing Order for All Judges of the Northern District of California ~ Contents of Joint Case Management
Statement, Court's exhibit tag; Civil Standing Orders for Magistrate Judge Joseph C. Spero; Consent to the Jurisdiction of a

Magistrate Judge — Brochure,
a. Party served (specify name of party as shown on documents served): WELLS FARGO, N.A.,

b. DX Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
under item 5b on whom-substituted service was made) (specify name and relationship to the party named in item 3a):
BECKY DE GEORGE (SERVICE OF PROCESS INTAKE CLERK), CSC - CORPORATION SERVICE, REGISTERED AGENT

Address where the party was served: 2710 GATEWAY OAKS DRIVE, SUITE 150N, SACRAMENTO, CA 95833

| served the party (check proper box)
a. &X by personal service. | personally delivered the documents listed in itern 2 to the party or person authorized to
receive service of process for the party (1) on (date): 7/24/2019 (2) at (time): 3:04pm

b.C] by substituted service. On (date): -at (time): I left the documents listed in item 2
with or in the presence of (name and title or relationship fo person indicated in item 3a):

(1) [1] (Business) a person at least 18 years of age apparently in charge at the office or usual place of business
of the person to be served. | informed him or her of the general nature of the papers. .

(2) LE] (Home) a competent member of the household {at least 18 years of age) at the dwelling house or usual
place of abode of the party. | informed him or her of the general nature of the papers.

(3) C1] (Physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
address of the person to be served, other than a United States Postal Service post office box. | informed:
him or her of the general nature of the papers.

(4) [ | thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be served
at the place where the copies were left (Code Civ. Proc., § 415.20). | mailed the documents on

 

 

(date): from (city): or |_la declaration of mailing is attached.
6) EI | attach a declaration of diligence stating actions taken first to attempt personal service.
Page 1 of 2
Code of Civil Procedure, § 447.
Form Adopted for Mandatory Use PROOF OF SERVICE cnn = a

 

 

Judicial Councit of California
POS-010 [Rev. January 1, 2007] SUMMONS AND COMPLAINT wwew.FormsWorktiow.com

 
 

 

PLAINTIFF/PETITIONER: EDUARDO PENA, individually and on behalf of all others similarly situated, | CASE NUMBER:
- DEFENDANT/RESPONDENT; WELLS FARGO BANK, N.A., 3:19-cv-04065-JCS

 

 

5. 6.

0

a.)

eC]

8. The “Notice to the Person Served" (on the summons) was completed as follows:

a,

b
c.
d

OOOO

by mail and acknowledgment of receipt of service. | mailed the documents listed in item 2 to the party, to the

address shown in item 4, by first-class mail, postage prepaid,

(1) on (date): (2) from (city):

3) 0] with two copies of the Notice and Acknowledgment of Receipt and a postage-paid return envelope addressed
to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30.)

40 to an address outside California with return receipt requested. (Code Civ. Proc., § 415.40.)

By other means (specify means of service and authorizing code section):

Additional page describing service is attached.

as an individual defendant.

as the person sued under the fictitious name of (specify):
as occupant.

On behalf of (specify):

Under the following Code of Civil Procedure section:

['] 416.10 (corporation) [-] 415.95 (business organization, form unknown) .
[-] 446.20 (defunct corporation) EF] 416.60 (minor)
[] 416.30 (joint stock company/association) [] 416.70 (ward or conservates)
[] 416.40 (association or partnership) L] 416.90 (authorized person)
[] 416.50 (public entity) [] 415.46 (occupant)
[] Other:

7. Person who served papers

 

 

a. Name: Robert J. Mason
b. Address: 1605 W. Olympic Bivd., 8 Floor, Los Angeles, CA 90015
c. Telephone number: (213) 975-9820
d. The fee for service was: $
e. lam:
amc Not a registered California process server.
2) T] Exempt from registration under Business and Professions Code section 22350(b).
(3) i a Registered California process server:
( [1] owner [] Employee independent contractor.
(ii) Registration No.: 03-007
ii} County: Placer
8. [EX] 1 declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct,
or
9. [J] lam a California sheriff or marshal and | certify that the foregoing is frue and correct.
Date: July 26, 2019 / °
bh
Robert J. Mason p s
(NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL) (SIGNATURE)
POS-010 [Rev. January 1, 2007] PROOF OF SERVICE

SUMMONS AND COMPLAINT Page 2 of 2

American LegalNet, inc.
www.FormsWorkfiow.com

 

 

 

 

 
